

EXHIBIT 10.3
RESTRICTED STOCK UNIT AWARD AGREEMENT


Issued Pursuant to the
Barnes & Noble Education, Inc. Amended and Restated Equity Incentive Plan


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”), effective as of the
grant date (“Grant Date”) set forth in the attached Restricted Stock Unit Award
Certificate (the “Certificate”), represents the grant of such number of
restricted stock units (“RSUs”) set forth in the Certificate by Barnes & Noble
Education, Inc. (the “Company”), to the person named in the Certificate (the
“Participant”), subject to the terms and conditions set forth below, the
Certificate and the provisions of the Barnes & Noble Education, Inc. Amended and
Restated Equity Incentive Plan (the “Plan”).


All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:


1. Grant of RSUs. The Company hereby grants to the Participant the number of
RSUs set forth in the Certificate, subject to the terms and conditions of the
Plan and this Agreement.


2. Vesting Period and Settlement. (a) In General. Subject to the terms of this
Agreement, the Certificate and the Plan, RSUs granted hereunder are eligible to
vest as indicated in the Certificate. For such vesting to occur on any vesting
date set forth therein, the Participant must be continuously employed by the
Company or any of its Affiliates from the Grant Date through such vesting date.
Except as set forth in Section 6 or Section 12 below, if the Participant’s
employment terminates before the last vesting date set forth in the Certificate,
all RSUs granted hereunder that are unvested as of the date of termination of
employment shall be forfeited.


(b) Vesting. Except as set forth in Section 6 or Section 12 below, in no event
shall a Participant have any rights to the Shares underlying the RSUs granted
hereunder prior to the date such RSUs vest pursuant to the vesting schedule set
forth in the Certificate and the RSUs are settled.


(c) Settlement. On each vesting date, the Company shall deliver to the
Participant one Share, or the equivalent value in cash, other property or any
combination thereof, as determined in the sole discretion of the Committee at
the time of such payment, for each RSU that is scheduled to vest on such date in
accordance with the Certificate and the terms of this Agreement and the Plan,
subject to Section 10 below relating to tax withholding.


3. No Voting Rights. No RSUs granted hereunder shall have any voting rights
accorded to the underlying Shares. Each RSU constitutes an unfunded and
unsecured promise of the Company to deliver to the Participant a Share (or the
equivalent value thereof).


4. Dividend Rights. (a) Cash Dividends. The Participant shall be entitled to
receive an amount in cash equal to any cash dividends paid with respect to the
number of Shares underlying these RSUs granted hereunder. Any such cash
dividends shall not be distributed to the Participant unless, until and except
to the extent that these RSUs vest.


(b) Non-Cash Dividends. Any stock dividends or other distributions or dividends
of property other than cash with respect to the Shares underlying these RSUs
granted hereunder shall be


1



--------------------------------------------------------------------------------




subject to the same forfeiture restrictions and restrictions on transferability
as apply to the RSUs with respect to which such property was paid.


5. Nontransferability. (a) In General. Except as may be provided in Section 5(b)
below, these RSUs granted hereunder may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, except as provided in the Plan. No assignment
or transfer of any RSUs in violation of this Section 5, whether voluntary or
involuntary, by operation of law or otherwise, except by will or the laws of
descent and distribution or as otherwise required by applicable law, shall vest
in the assignee or transferee any interest whatsoever.


(b) Transfers With The Consent of the Committee. With the consent of the
Committee, a Participant may assign or transfer RSUs to the Participant’s
spouse, domestic partner and/or children (and/or trusts and/or partnerships
established for the benefit of the Participant’s spouse, domestic partner and/or
children or in which the Participant is a beneficiary or partner) (each
transferee thereof, a “Permitted Assignee”); provided, however, that such
Permitted Assignee(s) shall be bound by and subject to all of the terms and
conditions of the Plan, the Certificate and this Agreement relating to the
transferred RSUs and shall execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Participant shall
remain bound by the terms and conditions of the Plan, the Certificate and this
Agreement. Notwithstanding the foregoing, in no event shall the RSUs (or any
rights and obligations thereunder) be transferred to a third party in exchange
for value unless such transfer is specifically approved by the Company’s
stockholders. The Company shall cooperate with any Permitted Assignee and the
Company’s transfer agent in effectuating any transfer permitted under this
Section 5(b).


6. Termination. (a) Death. In the event a Participant dies while employed by the
Company or any of its Affiliates, all restrictions set forth herein shall lapse
and any RSUs held by such Participant (or his or her Permitted Assignee) shall
immediately vest in the estate of such Participant or in any person who acquired
such RSUs by bequest or inheritance, or by the Permitted Assignee. References in
this Agreement to a Participant shall include any person who acquired RSUs from
such Participant by bequest or inheritance.


(b) Disability. In the event a Participant ceases to perform services of any
kind for the Company or any of its Affiliates due to permanent and total
disability, all restrictions set forth herein shall lapse and all RSUs shall
immediately vest in the Participant, or his guardian or legal representative, or
a Permitted Assignee, as of the first date of permanent and total disability (as
determined in the sole discretion of the Committee). For purposes of this
Agreement, the term “permanent and total disability” means the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, and the permanence and degree of which shall be
supported by medical evidence satisfactory to the Committee. Notwithstanding
anything to the contrary set forth herein, the Committee shall determine, in its
sole and absolute discretion, (1) whether a Participant has ceased to perform
services of any kind due to a permanent and total disability and, if so, (2) the
first date of such permanent and total disability.


7. Administration. (a) Generally. This Agreement and the rights of the
Participant hereunder and under the Certificate are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, this Agreement and the Certificate, all of which
shall be binding upon the Participant and Permitted Assignees. Any inconsistency


2



--------------------------------------------------------------------------------




between this Agreement or the Certificate (on the one hand) and the Plan (on the
other hand) shall be resolved in favor of the Plan.


(b) Conflicts. The order of precedence as between the Plan, this Agreement or
the Certificate, and any written employment agreement between the Participant
and the Company shall be as follows: If there is any inconsistency between (i)
the terms of this Agreement or the Certificate (on the one hand) and the terms
of the Plan (on the other hand); or (ii) any such written employment agreement
(on the one hand) and the terms of the Plan (on the other hand), the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement, the Certificate or the written employment agreement (as the case may
be). If there is any inconsistency between the terms of this Agreement or the
Certificate (on the one hand) and the terms of Participant’s written employment
agreement, if any (on the other hand), the terms of this Agreement or the
Certificate (as the case may be) shall completely supersede and replace the
conflicting terms of the written employment agreement unless such written
employment agreement was approved by the Committee, in which event such written
employment agreement shall completely supersede and replace the conflicting
terms of this Agreement or the Certificate (as the case may be). 


8. Adjustments. The number of RSUs granted hereunder shall be subject to
adjustment in accordance with Section 11.2 of the Plan.


9. Exclusion from Other Computations. By acceptance of these RSUs granted
hereunder, the Participant hereby agrees that any income or gain realized upon
the receipt or settlement of the RSUs, or upon disposition of any Shares
received upon settlement, is special incentive compensation and shall not be
taken into account, to the extent permissible under applicable law, as “wages”,
“salary” or “compensation” in determining the amount of any payment under any
pension, retirement, incentive, profit sharing, bonus, severance or deferred
compensation plan of the Company or any of its Affiliates.


10. Withholding Taxes. The Company shall have the right to withhold from wages
or other amounts otherwise payable to the Participant (or a Permitted Assignee
thereof), or otherwise require the Participant or Permitted Assignee to pay, any
federal, state, local or foreign income taxes, withholding taxes, or employment
taxes required to be withheld by law or regulations (“Withholding Taxes”)
arising as a result of the grant or vesting of RSUs, the transfer of any RSUs or
any other taxable event occurring pursuant to the Plan, this Agreement or the
Certificate. If, notwithstanding the foregoing, the Participant (or Permitted
Assignee) shall fail to actually or constructively make such tax payments as are
required, the Company (or its Affiliates) shall, to the extent permitted by law,
have the right to deduct any such Withholding Taxes from any payment of any kind
otherwise due to such Participant or Permitted Assignee or to take such other
action as may be necessary to satisfy such Withholding Taxes. In satisfaction of
the requirement to pay Withholding Taxes, the Company, in its sole discretion,
may elect to satisfy the obligation for Withholding Taxes by retaining a
sufficient number of Shares that it would otherwise deliver on a particular
vesting date equal to the amount of any Withholding Taxes due on such vesting
date. Notwithstanding the foregoing discretion, the Company shall satisfy the
obligation for Withholding Taxes by retaining a sufficient number of Shares that
it would otherwise deliver on a particular vesting date equal to the amount of
any Withholding Taxes due on such vesting date. For purposes of the preceding
two sentences, where the Company is to retain Shares to satisfy the obligation
for Withholding Taxes, the net amount of Shares to be delivered to the
Participant on a vesting date shall equal the total number of Shares otherwise
deliverable to the Participant on such vesting date (pursuant to Section 2(c)
hereof and the Certificate), less such number of Shares having an aggregate Fair
Market Value equal to the amount of such Withholding Taxes (as determined in the
Committee’s sole discretion).




3



--------------------------------------------------------------------------------




11. Registration; Legend. The Company may postpone the issuance and delivery of
any Shares upon settlement of these RSUs granted hereunder until (a) the
admission of such Shares to listing on any stock exchange or exchanges on which
Shares of the Company of the same class are then listed and (b) the completion
of such registration or other qualification of such Shares under any state or
federal law, rule or regulation as the Company shall determine to be necessary
or advisable. The Participant shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.


The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares issuable upon settlement of these RSUs granted
hereunder unless counsel for the Company is of the opinion as to any such
certificate that such legend is unnecessary:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE AND
OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A RESTRICTED STOCK UNIT AWARD
AGREEMENT ON FILE WITH THE COMPANY. IN ADDITION, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE ACT, THE AVAILABILITY OF WHICH IS ESTABLISHED BY AN OPINION FROM
COUNSEL TO THE COMPANY.
 
12. Change of Control. (a) In the event of the occurrence of a Change of Control
of the Company, the RSUs shall be treated in accordance with Article 10 of the
Plan.


(b) Notwithstanding the foregoing, in the event of a termination of the
Participant’s employment by the successor company within 24 months following
such Change of Control, these RSUs granted hereunder or any award substituted
therefor held by the Participant at the time of the Change of Control shall vest
as of the day immediately preceding the date of termination unless the
termination was made by the successor company for cause. For purposes of this
Agreement, “cause” shall mean either (i) material failure by the Participant to
perform his or her duties (other than as a result of incapacity due to physical
or mental illness) during his or her employment with the Company after written
notice of such breach or failure and the Participant failed to cure such breach
or failure to the Company’s reasonable satisfaction within five days after
receiving such written notice; or (ii) any act of fraud, misappropriation,
misuse, embezzlement or any other material act of dishonesty in respect of the
Company or its funds, properties, assets or other employees.


13. Miscellaneous.


(a) No Right to Employment. Neither this Agreement nor the Certificate shall
confer upon the Participant any right to continuation of employment by the
Company, nor shall this Agreement or the Certificate interfere in any way with
the Company’s right to terminate the Participant’s employment at any time.


(b) Successors. All obligations of the Company under the Plan, this Agreement
and the Certificate, with respect to these RSUs granted hereunder, shall be
binding on any successor to the


4



--------------------------------------------------------------------------------




Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business and/or assets of the Company.


(c) Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


(d) Consent to Board or Committee Action. By accepting this grant of RSUs, the
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee.


(e) Amendment. The Committee may, with the consent of the Participant, at any
time or from time to time amend the terms and conditions of this grant of RSUs.
In addition, the Committee may at any time or from time to time amend the terms
and conditions of this grant of RSUs in accordance with the Plan.


(f) Governmental Approvals. This Agreement and the Certificate shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.


(g) Governing Law. To the extent not preempted by federal law, this Agreement
and the Certificate shall be governed by, and construed in accordance with, the
laws of the State of Delaware.
 
(h) Compliance with Code Section 409A. The settlement of these RSUs granted
hereunder is intended to comply with Code Section 409A, and this Agreement shall
be interpreted, operated and administered consistent with this intent.
Notwithstanding the preceding, the Company makes no representations concerning
the tax consequences of this Agreement under Code Section 409A or any other
federal, state, local, foreign or other taxes. Tax consequences will depend, in
part, upon the application of the relevant tax law to the relevant facts and
circumstances. The Participant should consult a competent and independent tax
advisor regarding the tax consequences of this Agreement.


(i) Waiver of Trial by Jury. The Participant, every person claiming under or
through the Participant, and the Company hereby waives to the fullest extent
permitted by applicable law any right to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
the Plan, this Agreement or the Certificate.


(j) Exculpation. These RSUs granted hereunder and all documents, agreements,
understandings and arrangements relating hereto have been issued on behalf of
the Company by officers acting on its behalf and not by any person individually.
None of the Directors, officers or stockholders of the Company nor the
Directors, officers or stockholders of any Affiliate of the Company shall have
any personal liability hereunder or thereunder. The Participant shall look
solely to the assets of the Company for satisfaction of any liability of the
Company in respect of these RSUs granted hereunder and all documents,
agreements, understandings and arrangements relating hereto and will not seek
recourse or commence any action against any of the Directors, officers or
stockholders of the Company or any of the Directors, officers or stockholders of
any Affiliate, or any of their personal assets, for the performance or payment
of any obligation hereunder or thereunder. The foregoing shall also apply to any
future documents, agreements, understandings, arrangements and transactions
between the parties hereto with respect to these RSUs granted hereunder.


5



--------------------------------------------------------------------------------






(k) Captions. The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.


(l) Notices. Any notice that either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid or overnight courier, addressed as follows: if to the
Company, at its office at 120 Mountain View Blvd, Basking Ridge, NJ 07920, Attn:
Human Resources, or at such other address as the Company by notice to the
Participant may designate in writing from time to time; and if to the
Participant, at the address shown below his or her signature on the Certificate,
or at such other address as the Participant by notice to the Company may
designate in writing from time to time. Notices shall be effective upon receipt.
 
 
 


6

